                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


RONNIE MONEY COLEMAN,                )                 3:17-cv-00649-MMD-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 August 28, 2019
JOHN EROGUL, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Defendants’ Motion to Extend Discovery Response Deadline (ECF No.
60). Defendants request an additional thirty (30) days to respond to Plaintiff’s discovery requests
dated July 22, 2019, July 28, 2019, and August 12, 2019.
        Defendants’ Motion to Extend Discovery Response Deadline (ECF No. 60) is GRANTED.
Defendants shall have to and including Friday, September 27, 2019, in which to respond to
Plaintiff’s discovery requests.
        Although Defendants’ motion states “[n]o extension to the Discovery Deadline or any other
deadline is necessary” (id. at 3), the extended response deadline of thirty (30) days (from
August 12, 2019, to September 12, 2019) would mean Plaintiff would likely not receive
Defendants’ discovery responses (with 3 days allocated for mailing to Plaintiff at ESP) until after
the discovery deadline of September 13, 2019 (ECF No. 47). The court will not modify the
deadlines in the current Scheduling Order (ECF No. 47) but notes such may be necessary in the
future.
       IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK

                                             By:         /s/______________________
                                                     Deputy Clerk
